         Case 1:20-cv-06315-AT-OTW Document 34 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JORDAN KAFENBAUM,
                                                                 :
                                      Plaintiff,                 :   20-cv-06315 (AT) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
SOULCYCLE INC., et al.,                                          :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The parties shall file a signed proposed stipulation and protective order by April 21,

2021. Following the Court’s entry of the protective order, Defendants shall commence rolling

productions.


         The Court will hold a discovery status conference on May 13, 2021 at 2:30 pm. The dial

in information is (866) 390-1828, access code 1582687. Pursuant to the Court’s Individual

Practices in Civil Cases, the parties shall file a joint proposed agenda by May 10, 2021. The

agenda should discuss the parties’ plan for completing discovery.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: April 19, 2021                                                           Ona T. Wang
       New York, New York                                              United States Magistrate Judge
